DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10, in the reply filed on 08-18-22 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the important features of  “wherein each of the first coil portion and the second coil portion includes a first conductive layer, disposed to be in contact with the support substrate, and a second conductive layer disposed on the first conductive layer and exposing a side surface of the first conductive layer” in claim 6, and “wherein each of the first coil portion and the second coil portion includes a first conductive layer, disposed to be in contact with the support substrate, and a second conductive layer disposed on the first conductive layer and covering a side surface of the first conductive layer to be in contact with the support substrate” in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner’s Notes: In disclosure and all figures of this application, the second conductive layer of first and second coil portions is not disposed on the first conductive layer, the second conductive layer is also disposed in contact with the support substrate, and on other side (regarding the first conductive layer) of the support substrate.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites the limitation of “wherein each of the first coil portion and the second coil portion includes a first conductive layer, disposed to be in contact with the support substrate, and a second conductive layer disposed on the first conductive layer and exposing a side surface of the first conductive layer”; and claim 7 recites the limitation of “wherein each of the first coil portion and the second coil portion includes a first conductive layer, disposed to be in contact with the support substrate, and a second conductive layer disposed on the first conductive layer and covering a side surface of the first conductive layer to be in contact with the support substrate”; as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Examiner’s Notes: In disclosure and all figures of this application, the second conductive layer of first and second coil portions is not disposed on the first conductive layer, the second conductive layer is also disposed in contact with the support substrate, and on other side (regarding the first conductive layer) of the support substrate.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubik et al. (US20180358166).
	Re Claim 1, Kubik show and disclose
A coil component comprising: 
a support substrate (4, fig. 4 and 10); 
a first coil portion and a second coil portion (10 and 50, fig. 3 and 4; or 304, 306, 308 and 312, 314 and 316, fig. 10) disposed on the support substrate to be spaced apart from each other (fig. 3, 4 and 10); and 
a body (fig. 4 and 10) including a first core and a second core (2 and 3, fig. 3 and 4) penetrating through the first coil portion and the second coil portion and spaced apart from each other (fig. 3 and 4), 
wherein the first coil portion comprises a first winding portion (of 10, fig. 3 and 4; or 304, 306 and 308, fig. 10), forming at least one turn about the first core (fig. 3 and 4), and a first extension portion extending from one end portion of the first winding portion to surround the first core and the second core (fig. 3 and 4), 
the second coil portion has a second winding portion (of 50, fig. 3 and 4; or 312, 314 and 316, fig. 10), forming at least one turn about the second core (fig. 3 and 4), and a second extension portion extending from one end portion of the second winding portion to surround the first core and the second core (fig. 3 and 4), and 
a separation distance between a first turn of the first coil portion and a second turn of the second coil portion that is adjacent to the first turn of the first coil portion (larger distance between coils 10 and 50, fig. 3 and 4; or between first coil 304, 306, 308 and  second coil 312, 314 and 316, fig. 10) is different from a separation distance between turns of the first coil portion (smaller gap between wiring turns of coil 10, fig. 3 and 4; or between wiring turns 304, 306 and 308, fig. 10) that are adjacent to each other.
Re Claim 2, Kubik show and disclose
The coil component of claim 1, wherein the separation distance between the first turn of the first coil portion and the second turn of the second coil portion adjacent to the first turn of the first coil portion (larger distance between coils 10 and 50, fig. 3 and 4; or between first coil 304, 306, 308 and  second coil 312, 314 and 316, fig. 10) is greater than the separation distance between the adjacent turns of the first coil portion (smaller gap between wiring turns of coil 10, fig. 3 and 4; or between wiring turns 304, 306 and 308, fig. 10).
Re Claim 3, Kubik show and disclose
Wherein the separation distance between the adjacent turns of the first coil portion is the same as a separation distance between the adjacent turns of the second coil portion (fig. 3, 4 and 10).
	Re Claim 4, Kubik show and disclose
The coil component of claim 1, further comprising: an insulating material (310 and 312, fig. 10) disposed between the first coil portion and the second coil portion, between the adjacent turns of the first coil portion (fig. 10), and between turns of the second coil portion (fig. 10), wherein the insulating material disposed between the first coil portion and the second coil portion (between 304 and 312, fig. 10) has a thickness greater than a thickness of the insulating material disposed between the adjacent turns of the first coil portion (between 304 and 306, fig. 10).
	Re Claim 5, Kubik show and disclose
The coil component of claim 4, wherein the insulating material disposed between the adjacent turns of the first coil portion (between 304 and 306, fig. 10) has the same thickness as the insulating material disposed between the adjacent turns of the second coil portion (between 312 and 314, fig. 10).
Re Claim 8, Kubik show and disclose
The coil component of claim 1, wherein the body has one end surface and the other end surface (fig. 11), opposing each other (fig. 11), in a cross-section parallel to one surface of the support substrate (fig. 11), the first winding portion is disposed to be closer to the one end surface of the body than the second winding portion (402 is closer than 404 to the end surface, fig. 11) , and one end portion (terminal end portion, fig. 12) of the first extension portion is disposed to be closer to the one end surface of the body than an outermost turn of the first winding portion (fig.12).
Re Claim 10, Kubik show and disclose
The coil component of claim 1, further comprising: first and second external electrodes (terminal electrodes of coil 10, fig. 17) disposed on one end surface of the body to be spaced apart from each other (top view of two terminal electrodes of 10 in fig. 17, should be like in fig. 13 and 14); and third and fourth external electrodes (terminal electrodes of 50, fig. 17) disposed on the other end surface of the body, opposing the one end surface of the body, to be spaced apart from each other (top view of two terminal electrodes of 50 in fig. 17, should be like in fig. 13 and 14) wherein both end portions of the first coil portion are exposed to the one end surface of the body to be spaced apart from each other and to be connected to the first and second external electrodes (top view of fig, 17), and both end portions of the second coil portion are exposed to the other end surface of the body to be spaced apart from each other and to be connected to the third and fourth external electrodes (top view of fig. 17).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the first coil portion includes a first upper coil pattern disposed on one surface of the support substrate, a first lower coil pattern disposed on the other surface of the support substrate, opposing the one surface of the support substrate, and a first via penetrating the support substrate to connect the first upper coil pattern and the first lower coil pattern to each other , the second coil portion includes a second upper coil pattern disposed on the one surface of the support substrate to be spaced apart from the first upper coil pattern, a second lower coil pattern disposed on the other surface of the support substrate to be spaced apart from the first lower coil pattern, and a second via penetrating the support substrate to connect the second upper coil pattern and the second lower coil pattern to each other, the first winding portion and the first extension portion are formed in the first upper coil pattern and the first lower coil pattern, respectively, and the second winding portion and the second extension portion are formed in the second upper coil pattern and the second lower coil pattern, respectively.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 4 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160078986-A1 US-20210272735-A1 US-20180108475-A1 US-20180075965-A1 US-20100079233-A1 US-20130057276-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848